





EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the10th day of August,
2020, by and between CNA Financial Corporation, a Delaware corporation (the
“Company”), and Dino E. Robusto (“Executive”);
W I T N E S S E T H:
WHEREAS, Executive is currently serving as Chairman and Chief Executive Officer
of the Company and as Chairman and Chief Executive Officer of the wholly-owned
insurance subsidiaries of the Company (“CNA Insurance Companies”) (collectively,
the Company and the CNA Insurance Companies are referred to as the “CNA
Companies”) pursuant to an Employment Agreement dated November 13, 2015 (the
“Original Agreement”), the term of which expires on November 21, 2020 (the
“Effective Date”); and
WHEREAS, the Company wishes to continue to employ Executive in the same capacity
following the Effective Date, Executive wishes to accept and agree to such
continued employment, and the parties now wish to enter into this employment
agreement to set forth the terms and conditions of his employment following the
Effective Date.
NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the parties hereto agree as follows, which agreement shall
supersede the terms and conditions of the Original Agreement in their entirety:
1.
Employment Term. The Company and Executive agree that the Company shall continue
to employ Executive to perform the duties of Chairman and Chief Executive
Officer of the Company and as Chairman and Chief Executive Officer of the CNA
Insurance Companies for the period commencing on the Effective Date and ending
on December 31, 2024, provided that Executive’s employment may be terminated in
accordance with Section 6 hereof (said period, the “Term”).

2.
Duties of Executive and Place of Business.

During the Term:
(a)
Executive shall serve as the Chief Executive Officer of the Company and as the
Chairman and Chief Executive Officer of the CNA Insurance Companies. Executive
shall be nominated for election as a member of the Board of Directors of the
Company (the “Board”) and, if elected, shall serve as a member and Chairman of
the Board. As Chief Executive Officer of the Company, Executive shall have
responsibility for the day to day operations of the CNA Companies and for
development and implementation of the CNA Insurance Companies’ business plans
and strategies. Executive shall report to the Board. Executive shall be elected
and shall serve as a member and chairman of the board of directors of the CNA
Insurance Companies, and of such of the other subsidiaries of the Company as may
be determined by the Board, and if so elected, Executive agrees to serve on such
boards in such capacity without additional compensation. Executive further
agrees to resign any such position(s) on such boards and his position on the
Board upon termination of his employment with the Company for any reason.

(b)
Executive shall diligently and to the best of his abilities assume, perform, and
discharge the duties and responsibilities of Chairman and Chief Executive
Officer of the Company, and






--------------------------------------------------------------------------------





Chairman and Chief Executive Officer of the CNA Insurance Companies, as well as
such other specific duties and responsibilities not inconsistent with such
titles, offices, status and responsibilities as the Board shall assign or
designate to Executive from time to time. Executive shall devote substantially
all of his working time to the performance of his duties as set forth herein,
provided that Executive shall not be precluded from engaging in civic,
charitable or community services or from devoting a reasonable amount of time to
private investments and personal affairs, or from serving, with the Board’s
approval, on the boards of for-profit entities, so long as such activities or
services do not interfere with Executive’s responsibilities to the CNA
Companies.
(c)
During the Term, Executive shall maintain a residence (but not necessarily his
primary residence) at the headquarters city of the Company. Executive’s
principal place of business will be at the Company’s headquarters in Chicago.

3.
Compensation.

(a)
During the Term, the Company shall pay to Executive for the period he is
employed by the Company hereunder, an annual base salary of $1,250,000.00 (the
“Base Compensation”). The Base Compensation shall be payable in accordance with
the Company’s payroll practices for senior executives. At the discretion of the
Board, such annual base salary rate may be increased annually during the Term of
the Agreement based on market considerations and Executive’s responsibilities
and performance. In no event shall Executive’s annual base salary rate be
reduced to an amount that is less than $1,250,000.00 without Executive’s advance
written consent, or to an amount that is less than the most recently increased
amount that he was previously receiving, without Executive’s advance written
consent.

(b)
For each full calendar year during the Term, Executive shall be eligible to
receive an annual incentive cash award (the “Annual Bonus”) pursuant to the
Company’s Incentive Compensation Plan, as may be amended from time to time (the
“Bonus Plan”). Executive’s target Annual Bonus shall be 4.0 times his Base
Compensation and his maximum Annual Bonus shall be not more than six times his
Base Compensation for each twelve-month bonus period. The amount of Executive’s
Annual Bonus shall be based on performance criteria (the “Performance Criteria”)
established by the Compensation Committee of the Board (the “Committee”)
pursuant to the Bonus Plan for each of the years included in the Term. The
payment of Executive’s Annual Bonus shall be in accordance with the provisions
of the Bonus Plan, including any requirement of annual review and approval by
the Committee of awards thereunder. The Committee may exercise 100% negative
discretion under the Bonus Plan to decrease or eliminate any portion of
Executive’s Annual Bonus in excess of 2.0 times his Base Compensation.
Executive’s Annual Bonus for 2020, if any, shall be equal to the sum of (i) his
Annual Bonus, if any, as calculated under the terms of the Original Agreement,
pro-rated from January 1, 2020, through the Effective Date, plus (ii) an Annual
Bonus, if any, based on the target and maximum Annual Bonus as set forth in this
Agreement, and upon the achievement of the Performance Criteria previously
established by the Committee for 2020, pro-rated from the day following the
Effective Date through December 31, 2020. Annual Bonus payments shall be made at
the time bonus payments are made to senior executive officers of the Company
generally, but in no event later than 75 days after the end of the calendar year
to which they relate, subject to Executive’s election to defer such payments as
described in Section 3(d).






--------------------------------------------------------------------------------





(c)
For each calendar year during the Term, Executive shall be eligible to receive a
long-term incentive award (the “LTI Bonus”) pursuant to the Company’s Long-Term
Incentive Plan, as may be amended from time to time (the “LTI Plan”).
Executive’s target LTI Bonus shall be 4.4 times his Base Compensation (the
“Target LTI”). The payment of Executive’s LTI Bonus shall be in accordance with
the provisions of the LTI Plan. The cash portion of the LTI Bonus, if any, shall
be paid and the share portion, if any, shall be issued within 75 days following
the completion of the applicable performance period, subject to any vesting
period provided in the LTI Plan.

(d)
Executive’s compensation and pensionable earnings under the CNA 401(k) Plan and
the CNA Non-Qualified Savings Plan will be calculated and payable as specified
in the respective documents applicable to each such plan, as amended from time
to time, and also subject to the requirements of any other applicable laws or
regulations as interpreted by the Company; provided, however, such compensation
and pensionable earnings, as the case may be, shall for purposes of the CNA
Non-Qualified Savings Plan include the sum of Executive’s Base Compensation and
Annual Bonus payable to Executive for each year, with such amounts to be
includible at the time they would otherwise be paid to Executive in the absence
of any elective deferral by Executive.

(e)
All payments due under this Agreement shall be subject to withholding as
required or authorized by law as interpreted by the Company.

4.
Other Benefits. During the Term, Executive shall be entitled to participate in
the various benefit and prerequisite plans, programs or arrangements,
established and maintained by the Company from time to time and applicable to
senior executives of the Company, in each case on terms and conditions no less
favorable to Executive than to other senior executives generally. Executive’s
entitlement to participate in any such plan, program or arrangement shall, in
each case, be subject to the terms and conditions of the policies of the CNA
Companies with regard to such plans, programs or arrangements. Executive shall
be entitled to participate in the Executive Club Membership plan and be a member
in one business lunch club if used for business purposes. Executive will be
entitled to use the Company aircraft for personal use consistent with the
Company’s practice for its Chief Executive Officer as in effect on the date
hereof and for a maximum of 31,000 miles per annum (pro-rated for partial
years), with imputed taxable income to Executive for such personal use of the
Company aircraft. Notwithstanding the preceding sentence, in recognition of the
need for travel safety and security resulting from the Coronavirus pandemic,
Executive may utilize the Company aircraft for a maximum of 50,000 miles during
the period from the date of execution of this Agreement until the first
anniversary of such date, and the number of miles for which Executive may
utilize the aircraft for the period from such first anniversary through December
31, 2021, shall be equal to the greater of (i) 31,000 miles reduced by the
number of miles actually used between January 1, 2021 and such first anniversary
and (ii) 31,000 miles prorated from such first anniversary through December 31,
2021. In the event of termination of employment, Executive’s severance shall be
determined solely in accordance with Section 6 hereof.

5.
Expense Reimbursement.

(a)
Executive shall be entitled to reimbursement by the Company for all reasonable
and customary travel and other business expenses incurred by Executive in
carrying out his duties under this Agreement, in accordance with the general
travel and business reimbursement policies adopted by the Company as adjusted
from time to time for its senior executives. Executive shall report all such
expenditures not less frequently than monthly accompanied by adequate records
and






--------------------------------------------------------------------------------





such other documentary evidence as required by the Company or by Federal or
state tax statutes or regulations governing the substantiation of such
expenditures.
(b)
As soon as practicable following the Commencement Date, the Company will
reimburse Executive for attorneys’ fees incurred in negotiating and entering
into this Agreement, provided that such amount shall not exceed $25,000 and
provided, further, that Executive provides reasonable documentation of such
fees.

6.
Termination of Employment. If Executive’s employment with the Company shall
terminate, the following conditions set forth herein shall apply with respect to
Executive’s compensation and benefits hereunder. Either party may terminate
Executive’s employment with the Company during the Term by written notice to the
other party effective as of the date specified in such notice and Executive’s
employment shall automatically terminate in the event of Executive’s death. Upon
termination of Executive’s employment during or at the end of the Term of this
Agreement, the rights of the parties under this Agreement shall be determined
solely pursuant to this Section 6. In the event of Executive’s termination of
employment during the Term, unless otherwise specified in this Agreement,
Executive’s rights, if any, under any of the Company’s defined contribution,
benefit, incentive or other plans of any nature shall be governed by the
respective terms of such plans. Without limiting the generality of the preceding
sentence, if Executive’s termination of employment constitutes a “retirement” as
defined in any such plan, Executive shall be entitled to the greater of the
amount provided in such plan upon retirement or the amount provided in this
Agreement (including Sections 6.1, 6.3 and 6.4, as applicable). Notwithstanding
any provision to the contrary in this Agreement, no payment or distribution
under this Agreement which constitutes an item of deferred compensation (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended, or
any successor provision (“Section 409A”)) and becomes payable by reason of
Executive’s termination of employment with the Company will be made to Executive
unless Executive’s termination of employment constitutes a “separation from
service” within the meaning of Section 409A. In addition, no such payment or
distribution will be made to Executive prior to the earlier of (a) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service,” or (b) the date of Executive’s death, to the extent
such delayed commencement is required in order to avoid additional taxes under
Section 409A. All payments and benefits which had been delayed pursuant to the
immediately preceding sentence shall be paid to Executive in a lump sum upon
expiration of such six (6) month period (or if earlier upon Executive’s death).
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. The
payments and benefits under this Agreement are intended to be exempt from, or to
the extent subject thereto, to comply with, Section 409A, and, accordingly, to
the maximum extent permitted, the Agreement shall be interpreted in accordance
therewith.

6.1
Death and Disability. In the event of the death of Executive or in the event of
his Permanent Disability (as defined below) the Term and Executive’s employment
with the Company shall terminate. Upon such termination:

(a)
The Company shall make payment to Executive, or his personal representatives,
heirs or beneficiaries, as the case may be as follows:

(i)
Within 30 days after such termination:

(1)    Unpaid Base Compensation at the rate in effect on the date of
termination; (2) any previous year’s earned but unpaid Annual Bonus and any
earned but unpaid long-term incentive cash bonus; and (3) unpaid expense
reimbursements and other unpaid





--------------------------------------------------------------------------------





cash entitlements earned and accrued as of the date of termination pursuant to
the terms of the applicable plan or program; and
(ii)
An Annual Bonus for the Performance Period (as defined under the Incentive
Compensation Plan) in which the termination occurs based on performance for such
Performance Period and prorated to the date of termination. Such Annual Bonus
shall be paid at the same time annual bonuses are paid to other employees of the
Company.

(b)
Any unvested equity awards held by Executive upon termination of his employment
(whether outstanding on or awarded following the date hereof) shall continue to
vest, as if Executive’s employment had not terminated, based on performance for
the applicable performance period. The provisions of this subsection 6.1(b)
shall apply notwithstanding any contrary provision in any agreement with
Executive governing such equity awards.

(c)
In the case of Permanent Disability, Executive shall continue to participate in
such medical benefits, dental benefits, life insurance, and long-term disability
plans in which he is enrolled for 12-months following termination of employment,
as if he were still employed by the Company, including applicable payments by
the Company, and at the expiration of such 12-month period, Executive shall be
entitled to COBRA coverage. Notwithstanding the foregoing, to the extent that
Executive’s continued participation in any such benefit plan would violate any
applicable law, or result in unfavorable tax treatment, the Company may provide
for Executive’s COBRA coverage to commence upon termination in accordance with
the provisions of such benefit plan and pay to Executive a lump sum amount equal
to the Company’s share of coverage cost for a period equal to 12 months.

(d)
For purposes of this Agreement, the term “Permanent Disability” shall mean
Executive’s inability with or without a reasonable accommodation, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for 180 days out of any 270 consecutive
days, as determined by the Board in its good faith discretion.

(e)
In the event of any termination of employment due to Executive’s Permanent
Disability, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7 through 15 subsequent to the date of such termination for
such periods of time as provided for in said Sections respectively.

6.2
Termination for Cause by the Company / Termination by Executive Other than for
Good Reason.

(a)
In the event that Executive shall engage in any conduct that constitutes Cause,
as defined herein, the Board shall have the right to terminate Executive’s
employment with the Company with immediate effect. Any termination of
Executive’s employment for Cause must be approved by an affirmative vote of 2/3
of the members of the Board then in office (other than Executive). Executive
shall be entitled to a hearing before the Board and to be accompanied by legal
counsel seeking review of the Board’s determination. For purposes of this
Agreement, “Cause” shall mean conduct that: (i) results in Executive being
convicted of, or pleading guilty or nolo contendere to, a felony, (ii) is a
material breach of the Employment Agreement, (iii) constitutes willful or
reckless misconduct in the performance of Executive’s duties, or (iv)
constitutes the habitual neglect of Executive’s duties (other than due to
physical or mental incapacity, to substantially perform his duties and
responsibilities); provided, however, for purposes of clauses (iii) and (iv),
Cause shall not include any one or more of the following:






--------------------------------------------------------------------------------





bad judgment, negligence or any act or omission believed by Executive in good
faith to have been in or not opposed to the interest of the CNA Companies
(without any intent by Executive to gain, directly or indirectly, a profit to
which he was not legally entitled).
(b)
Upon termination of Executive’s employment by the Company for Cause or by
Executive other than for Good Reason, other than paying Executive within 30 days
of such termination his: (i) unpaid Base Compensation prorated to the date of
termination, (ii) any previous year’s earned but unpaid Annual Bonus and any
earned but unpaid long-term incentive cash bonus, and (iii) unpaid cash
entitlements, if any, earned and accrued as of the date of termination pursuant
to the terms of any applicable Company plan or program, the Company shall have
no further obligations whatsoever to Executive under this Agreement. In the
event of any such termination, Executive shall continue to be bound by the
covenants set forth herein in Sections 7 through 15, subsequent to the date of
such termination for such periods of time as provided for in said Sections
respectively.

6.3
Termination by the Company Without Cause / Termination by Executive for Good
Reason. In the event Executive’s employment is terminated by the Company for any
reason not described in subsections 6.1 and 6.2, or in the event Executive
terminates his employment for Good Reason, as defined herein:

(a)
The Company shall pay to Executive:

(i)
Within 30 days after such termination, (1) unpaid Base Compensation at the rate
in effect at the time of notice of termination; (2) any previous year’s earned
but unpaid Annual Bonus and any earned but unpaid long-term incentive cash
bonus; and (3) unpaid expense reimbursements and other unpaid cash entitlements
earned and accrued as of the date of termination pursuant to the terms of the
applicable plan or program;

(ii)
Termination payments at an annual rate equal to the Base Compensation and
Executive’s target Annual Bonus, with such termination payments to be made in
substantially equal installments, not less frequently than monthly, for the
remainder of the Term, provided that such payments shall be made for a period of
no less than one (1) year following the date of termination; and

(iii)
An Annual Bonus for the Performance Period in which the termination occurs based
on performance for such Performance Period and prorated to the date of
termination. Such Annual Bonus and shall be paid at the same time annual bonuses
are paid to other employees of the Company.

(b)
Any unvested equity awards held by Executive upon termination of his employment
(whether outstanding on or awarded following the date hereof) shall continue to
vest, as if Executive’s employment had not terminated, based on performance for
the applicable performance period. The provisions of this subsection 6.3(b)
shall apply notwithstanding any contrary provision in any agreement with
Executive governing any such equity awards.

(c)
Executive shall continue to participate in such medical benefits, dental
benefits, life insurance, and long-term disability plans in which he is enrolled
for the remainder of the Term, but not less than one (1) year following the date
of termination, as if he were still employed by the Company, including
applicable payments by the Company, and at the expiration of such period,






--------------------------------------------------------------------------------





Executive shall be entitled to COBRA coverage. Notwithstanding the foregoing, to
the extent that Executive’s continued participation in any such benefit plan
would violate any applicable law, or result in unfavorable tax treatment, the
Company may provide for Executive’s COBRA coverage to commence upon termination
in accordance with the provisions of such benefit plan and pay to Executive a
lump sum amount equal to the Company’s share of coverage cost for a period equal
to the greater of the remainder of the Term or one year.
(d)
In the event that Executive dies before all payments pursuant to this Section
6.3 have been paid, all remaining payments shall be made to the beneficiary
specifically designated by Executive in writing prior to his death, or, if no
such beneficiary was designated (or the Company is unable in good faith to
determine the beneficiary designated), to his personal representative or estate.

(e)
“Good Reason” shall mean, without Executive’s consent: (i) a material reduction
in the rate of Executive’s Base Compensation or any material breach by the
Company of Section 3(b), (c) and (d); (ii) the assignment to Executive of any
duties materially inconsistent with his position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, all
as in effect on the Effective Date, or any other action by the Company or its
affiliates which results in a material diminution in such position, authority,
duties or responsibilities; (iii) a material reduction in the benefits provided
or a material diminution under the expense reimbursement policies of the Company
that is not generally applicable to other senior executives of the Company; (iv)
a material breach by the Company or its affiliates of any material obligation to
Executive (e.g., a substantial failure to honor the terms of any material equity
or long-term incentive grant); (v) the Company requiring Executive to be based
at any office or location that is more than 50 miles from the Company’s current
headquarters in Chicago, Illinois; (vi) the failure to reelect or otherwise
maintain Executive as a director of the Board; or (vii) the failure of the
Company to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company within fifteen (15) calendar days after a merger, consolidation, sale or
similar transaction; provided, however, that for purposes of clauses (i) through
(vii) of this Section 6.3(e), the Company shall have thirty (30) calendar days
after the date that written notice has been given to the Company by Executive of
such Good Reason in which to cure such conduct.

(f)
In the event of any termination of employment as described in this Section 6.3,
Executive agrees to continue to be bound by the covenants set forth herein at
Sections 7 through 15 subsequent to the date of such termination for such
periods of time as provided for in said Sections respectively.

6.4
Expiration of Term.

The Executive’s employment shall automatically terminate without further notice
on the last day of the Term, unless the Company and the Executive have entered
into a new employment agreement (or have agreed to extend the Term). In such
event, the Company shall make payment to Executive as follows:
(a)
The Company shall pay to Executive (1) unpaid Base Compensation at the rate in
effect at the end of the Term; (2) any earned but unpaid Annual Bonus for the
year ending on the last day of the Term and any earned but unpaid long-term
incentive cash bonus; and (3) unpaid






--------------------------------------------------------------------------------





expense reimbursements and other unpaid cash entitlements earned and accrued as
of the end of the Term pursuant to the terms of the applicable plan or program.
(b)
Any unvested equity awards held by Executive upon termination of his employment
(whether outstanding on or awarded following the date hereof) shall continue to
vest, as if Executive’s employment had not terminated, based on performance for
the applicable performance period. The provisions of this subsection 6.4(b)
shall apply notwithstanding any contrary provision in any agreement with
Executive governing any such equity awards.

(c)
In the event of any termination of employment as described in this Section 6.4,
Executive agrees to continue to be bound by the covenants set forth herein at
Sections 7 through 15 subsequent to the date of such termination for such
periods of time as provided for in said Sections respectively.

6.5
Certain Provisions Applicable to Payments following Termination.

(a)
The payments and benefits to be made or provided to Executive or his estate
pursuant to Section 6.1 (other than Section 6.1(a)(i)), Section 6.3 (other than
Section 6.3(a)(i)) or Section 6.4 (other than Section 6.4(a)) are expressly
conditioned upon (i) Executive’s continued compliance with the covenants
contained in Sections 7 through 15, and (ii) the execution by the Executive (or
his estate) of a release of claims as required by the Company, substantially in
the form attached to this Agreement as Exhibit A, and the expiration of the
period during which such release may be revoked, not later than the sixtieth day
following the date of termination. No such payments or benefits or payments
shall be made or provided to Executive or his estate until such release has been
executed and the period for revocation has expired and, if the sixtieth day
following the date of termination is in the calendar year following the year
that includes the date of termination, no such payments or benefits that are
subject to Section 409A shall be made or provided until the later of the
expiration of the revocation period or the first day of such following calendar
year. Any term or provision herein to the contrary notwithstanding, the timing
and other conditions of any severance or other payments to be made under this
Agreement shall be subject to the requirements of all applicable laws and
regulations, whether or not they are in existence or in effect when this
Agreement is executed by the parties hereto.

(b)
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others. In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not Executive obtains other employment, so long as such
employment is consistent with the provisions of this Agreement.

(c)
Any payments, rights or benefits provided under Sections 6.1, 6.2, 6.3 or 6.4
shall be in lieu of, and not in addition to, any payments Executive may be
eligible to receive under any Company severance plan, policy or arrangement.










--------------------------------------------------------------------------------





7.
Confidentiality.

(a)
Executive agrees that Executive shall not, at any time, reveal or utilize
Confidential Information (as defined in this Agreement) which relates to (a) the
CNA Companies and/or any other business or entity in which the Company during
the course of Executive’s employment has directly or indirectly held a greater
than a 10% equity interest whether voting or non-voting; or (b) any of the CNA
Companies’ customers, employees, agents, brokers or vendors. Executive
acknowledges that all such Confidential Information is commercially valuable and
is the property of the CNA Companies. Upon the termination of his employment
Executive shall return all Confidential Information to the Company, whether it
exists in written, electronic, computerized or other form. Notwithstanding the
foregoing provisions of this Section 7, Executive may disclose or use any such
Confidential Information (i) as such disclosure or use may be required in the
course of his employment with the Company in order to perform Executive’s duties
hereunder; (ii) when required by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction, provided that in the event Executive believes he is so required to
make such disclosure or use he will notify the Company in writing of the basis
for that belief before actually making such disclosure or use in order to permit
the Company to take steps to protect the Company’s interests and will cooperate
with the Company in all reasonable respects to permit the Company to oppose such
disclosure or use; or (iii) with the prior written consent of the Company, such
consent not to be unreasonably withheld. For purposes of this Agreement
“Confidential Information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business or
technical information of the Company or any of its subsidiaries or affiliates.
Such information may include, without limitation, information relating to data,
finances, marketing, pricing, profit margins, underwriting, claims, loss
control, marketing and business plans, renewals, software, processing, vendors,
administrators, customers or prospective customers, products, brokers, agents
and employees.

(b)
Executive acknowledges and agrees that the Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report a suspected
violation of law and/or in an anti-retaliation lawsuit, as follows:

(1)
Immunity: An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that-

(A)     is made-
(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and

(ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or

(B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.






--------------------------------------------------------------------------------





(2)
Use of Trade Secret Information in Anti-Retaliation Lawsuit: An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-

(A)
files any document containing the trade secret under seal; and

(B)
does not disclose the trade secret, except pursuant to court order.

8.
Competition. Executive hereby agrees that, while he is employed by the Company,
and for a period of 24 months following the date of his termination of his
employment with the Company for any reason (the “Restriction Period”), he will
not, directly or indirectly, without the prior written approval of the Board,
enter into any business relationship (either as principal, agent, board member,
officer, consultant, stockholder, employee or in any other capacity) with any
business or other entity that at any relevant time is engaged in the business of
property and casualty surety insurance or any other significant line of
insurance in which the Company is involved at the time of Executive’s
termination of employment in direct or indirect competition with the Company or
any of its affiliates anywhere in the United States, Canada, or any other region
of the world in which the Company or any of its affiliates is doing business (or
has made significant preparations to begin doing business) at the time of
termination (a “Competitor”); provided, however, that such prohibited activity
shall not include the ownership of less than 5% of the outstanding securities of
any publicly traded corporation (determined by vote or value) regardless of the
business of such corporation. Upon the written request of Executive, the Board
will reasonably determine whether a business or other entity constitutes a
“Competitor” for purposes of this Section 8; provided that the Board may require
Executive to provide such information as the Board determines to be necessary to
make such determination; and further provided that the current and continuing
effectiveness of such determination may be conditioned upon the accuracy of such
information, and upon such other factors as the Board may determine.

9.
Solicitation. Executive agrees that while he is employed by the Company, and for
a period of 24 months following his termination of employment with the Company
for any reason, he will not employ, offer to employ, engage as a consultant, or
form an association with any person who is then, or who during the then
preceding one year period was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he solicit or assist any other person or entity in soliciting for
employment or consultation any person who is then, or who during the then
preceding one year period was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof.

10.
Non-interference. Executive agrees that while he is employed by the Company, and
for a period of 24 months following his termination of employment with the
Company for any reason, he will not disturb, attempt to disturb, or cause any
one else to disturb any business relationship or agreement between either the
Company, or any subsidiary or affiliate of the Company or any successor or
purchaser of any portion thereof, and any other person or entity.

11.
Assistance with Claims. Executive agrees that, while he is employed by the
Company, and for a reasonable period (not less than 36 months from the date of
termination) thereafter, he will be available, on a reasonable basis, to assist
the Company and its subsidiaries and affiliates in the prosecution or defense of
any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (collectively “Claims”) that may be
made or threatened by or against the Company or any of its subsidiaries or
affiliates by meeting with representatives of the Company (including attorneys)
and providing truthful and accurate information. Executive agrees, unless






--------------------------------------------------------------------------------





precluded by law, to promptly inform the Company if he is requested (i) to
testify or otherwise become involved in connection with any Claim against the
interests of the Company or any subsidiary or affiliate or (ii) to assist or
participate in any investigation (whether governmental or private) of the
Company or any subsidiary or affiliate or any of their actions, whether or not a
lawsuit has been filed against the Company or any of its subsidiaries or
affiliates relating thereto. The Company agrees to pay Executive for his time
spent on such activities at an hourly rate equal to his Base Compensation as in
effect on the date of his termination of employment divided by 2,000, and to
reimburse Executive for any reasonable expenses incurred by Executive, including
without limitation, transportation (and, for this purpose, Executive shall be
permitted to travel via Company aircraft if it is available, at no charge to
Executive), lodging, meal expenses, and reasonable attorney’s fees incurred by
Executive in connection with obligations under this Section 11. Nothing in this
Section 11 is intended or shall be construed to prevent Executive from
cooperating fully with any government investigation or review as required by
applicable law or regulation.
12.
Return of Materials. Executive shall, at any time upon the request of the
Company, and in any event upon the termination of his employment with the
Company for whatever reason, immediately return and surrender to the Company all
property to the Company, including but not limited to originals and all copies,
regardless of medium, of property belonging to the Company created or obtained
by Executive as a result of or in the course of or in connection with his
employment with the Company regardless of whether such items constitute
proprietary information, provided that Executive shall be under no obligation to
return written materials acquired from third parties which are generally
available to the public. Executive acknowledges that all such materials are, and
will remain, the exclusive property of the Company. This clause does not apply
to a counterpart of this Agreement or any other agreement to which the Executive
is individually a party or copies of documents that the Company publicly
disseminates.

13.
Non-Disparagement. During the Term and at all times thereafter, Executive agrees
not to engage in any form of conduct or make any statements or representations
that disparage, portray in a negative light, or otherwise impair the reputation,
goodwill or commercial interests of any of the CNA Companies, or its past,
present and future subsidiaries, divisions, affiliates, successors, or their
officers, directors, attorneys, customers, agents and employees. During the Term
and at all times thereafter, the Company agrees that the Company (via any
authorized public statement) and its executive officers and members of the Board
shall not engage in any form of conduct or make any statements or
representations that disparage, portray in a negative light, or otherwise impair
the reputation, goodwill or commercial interests of Executive. Nothing in this
Section 13 is intended or shall be construed to prevent either party from
cooperating fully with any government investigation or review as required by
applicable law or regulation or providing truthful evidence and testimony in any
administrative or judicial forum.

14.
Scope of Covenants.

(a)
Executive acknowledges that: (i) as a senior executive of the Company, he will
develop and have access to confidential information concerning the entire range
of businesses in which the CNA Companies was and are engaged; (ii) the CNA
Companies’ businesses are conducted world-wide; and (iii) the CNA Companies’
confidential information, if disclosed or utilized without its authorization,
would irreparably harm the CNA Companies in: (1) obtaining renewals of existing
customers; (2) selling new business; (3) maintaining and establishing existing
and new relationships with employees, agents, brokers, vendors; and (4) other
ways arising out of the conduct of the businesses in which the CNA Companies are
engaged.






--------------------------------------------------------------------------------





(b)
To protect such information and such existing and prospective relationships, and
for other significant business reasons, Executive agrees that it is reasonable
and necessary that: (i) the scope of this agreement be world-wide; (ii) its
breadth include those segments of the entire insurance industry in which the CNA
Companies conduct business; and (iii) the duration of the restrictions upon
Executive be as indicated therein.

(c)
Executive acknowledges that the CNA Companies’ customer, employee and business
relationships are long-standing, indeed, near permanent and therefore are of
great value to the CNA Companies. Executive agrees that neither any of the
provisions in this Agreement nor the Company’s enforcement of it alters or will
alter his ability to earn a livelihood for himself and his family and further
that both are reasonably necessary to protect the CNA Companies’ legitimate
business and property interests and relationships, especially those which he was
responsible for developing or maintaining. Executive agrees that his actual or
threatened breach of the covenants set forth in Sections 7 through 15 hereof
would cause the CNA Companies irreparable harm and that the Company is entitled
to an injunction, in addition to whatever other remedies may be available, to
restrain such actual or threatened breach. Executive agrees that if bond is
required in order for the Company to obtain such relief, it need only be in a
nominal amount. Executive consents to the filing of any such suit against him in
the state or federal courts located in Delaware or any other state in which he
may reside following the Term. He further agrees that in the event of such suit
or any other action arising out of or relating to this Agreement, the parties
shall be bound by and the court shall apply the internal laws of the State of
Delaware and irrespective of rules regarding choice of law or conflicts of laws.

(d)
Executive agrees to continue to be bound by and to execute the Company’s
Confidentiality, Computer Responsibility and Professional Certification
Agreement.

(e)
For purposes of Sections 7 through 15 hereof, the “Company” shall include the
“CNA Insurance Companies,” and all of the Company’s other subsidiaries and
affiliates as well.

15.
Effect of Covenants. Nothing in Sections 7 through 14 shall be construed to
limit or otherwise adversely affect any rights, remedies or options that the
Company would possess in the absence of the provisions of such Sections.

16.
Representations. Executive represents and warrants to the Company that Executive
has the legal right to enter into this Agreement and to perform all of the
obligations on Executive’s part to be performed hereunder in accordance with its
terms and that Executive is not a party to any agreement or understanding,
written or oral, which could prevent Executive from entering into this Agreement
or performing all of Executive’s obligations hereunder. Executive represents and
warrants to the Company that Executive is not a party to any non-compete,
non-solicitation and other obligations to any prior employer or their
affiliates.

17.
Indemnification, Advancement of Litigation Fees, D&O.

(a)
The Company agrees that Executive shall be entitled to prompt indemnification to
the fullest extent permitted by law for liability resulting from Executive’s
acts or omissions as an officer and director of the Company. In addition, to the
extent permitted by law, the Company shall promptly advance all litigation
expenses to Executive in defending any such civil or criminal action, suit or
proceeding, provided that Executive shall promptly repay such amount(s) if it
shall ultimately be determined that he is not entitled to be indemnified by the
Company.






--------------------------------------------------------------------------------





(b)
The Company shall maintain at the Company’s expense Directors & Officers (“D&O”)
insurance coverage for liability resulting from Executive’s acts or omissions as
an officer and director of the Company during Executive’s employment with the
Company and for a period of six (6) years thereafter, to the extent such
coverage is provided to any other current or former director or executive
officer of the Company. The Company shall also pay the deductible amount, if
any, otherwise chargeable to the Executive.

18.
Revision. The parties hereto expressly agree that in the event that any of the
provisions, covenants, warranties or agreements in this Agreement are held to be
in any respect an unreasonable restriction upon Executive or are otherwise
invalid, for whatsoever cause, then the court or arbitrator so holding is hereby
authorized to (a) reduce the territory to which said covenant, warranty or
agreement pertains, the period of time in which said covenant, warranty or
agreement operates or the scope of activity to which said covenant, warranty or
agreement pertains, or (b) effect any other change to the extent necessary to
render any of the restrictions contained in this Agreement enforceable.

19.
Severability. Each of the terms and provisions of this Agreement is to be deemed
severable in whole or in part and, if any term or provision of the application
thereof in any circumstances should be invalid, illegal or unenforceable, the
remaining terms and provisions or the application thereof to circumstances other
than those as to which it is held invalid, illegal or unenforceable, shall not
be affected thereby and shall remain in full force and effect.

20.
Binding Agreement; Assignment. This Agreement shall be binding upon the parties
hereto and their respective heirs, successors, personal representatives and
assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venturer or general partner which conducts substantially all of the Company’s
business. Executive shall not assign any of his obligations or duties hereunder
and any such attempted assignment shall be null and void.

21.
Controlling Law; Jurisdiction. This Agreement shall be governed by, interpreted
and construed according to the laws of the State of Delaware (without regard to
choice of law or conflict of laws principles).

22.
Entire Agreement. Except as otherwise expressly set forth herein, this Agreement
contains the entire agreement of the parties with regard to the subject matter
hereof, supersedes all prior agreements and understandings, written or oral,
including the Original Agreement, and may only be amended by an agreement in
writing signed by the parties thereto. In the event any Company policy or plan
is inconsistent with the terms of this Agreement, the Agreement shall govern.

23.
Additional Documents. Each party hereto shall, from time to time, upon request
of the other party, execute any additional documents which shall reasonably be
required to effectuate the purposes hereof.

24.
Incorporation. The introductory recitals hereof are incorporated in this
Agreement and are binding upon the parties hereto.

25.
Failure to Enforce. The failure by either party to enforce any of the provisions
of this Agreement shall not be construed as a waiver of such provisions.
Further, any express waiver by any party with respect to any breach of any
provision hereunder by the other party shall not constitute a waiver of such
party’s right to thereafter fully enforce each and every provision of this
Agreement.






--------------------------------------------------------------------------------





26.
Survival. Except as otherwise expressly set forth herein, the obligations
contained in this Agreement, including but not limited to the covenants set
forth in Sections 7 through 15, shall survive the expiration of the Term.

27.
Headings. All section numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.

28.
Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be either delivered personally or sent by a
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice) or via
e-mail with confirmatory writing as described above. Such notices, demands,
claims and other communications shall be deemed given:

(a)
in the case of delivery by overnight service with guaranteed next day delivery,
the next day or the day designated for delivery; or

(b)
in the case of e-mail, the date upon which the transmitting party received
confirmation of receipt by e-mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

Communications that are to be delivered by overnight service are to be delivered
to the addresses set forth below:
If to the Company:
CNA Financial Corporation
151 North Franklin St.
Chicago, IL 60606
Attn: General Counsel and Corporate Secretary
E-mail: Jose.Gonzalez@cna.com
If to Executive:
The last home address on file in the Company’s records.
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 28.
29.
Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.

30.
Arbitration of All Disputes. Except as otherwise set forth herein, any
controversy or claim arising out of or relating to this Agreement (or the breach
thereof) shall be settled by final, binding and non-appealable arbitration in
Chicago, Illinois by three arbitrators. Except as otherwise expressly provided
in this Section 30, the arbitration shall be conducted in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (the “Association”) then in effect. One






--------------------------------------------------------------------------------





of the arbitrators shall be appointed by the Company, one shall be appointed by
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association, provided, however, that either party may seek
injunctive relief in addition to arbitration, including with respect to any
subject matter or controversy relating to Sections 7 through 15 of this
Agreement from any courts located in Wilmington, Delaware and parties hereby
submit to the jurisdiction of such courts.
31.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original copy of this Agreement and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures may be exchanged by electronic means including via
facsimile or PDF.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below, effective as of the Effective Date.
CNA FINANCIAL CORPORATION


By: /s/ Jose Ramon Gonzalez
Jose Ramon Gonzalez, EVP & General Counsel
Date: August 10, 2020








DINO E. ROBUSTO
/s/ Dino E. Robusto
Date: August 10, 2020







--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE
THIS RELEASE OF CLAIMS (this “Release”) is entered into as of ___________ [the
date Executive executes this Release] (the “Release Date”), by and between Dino
E. Robusto (“Executive”) and CNA Financial Corporation (the “Company”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement by and between the Company and
Executive, dated August 10, 2020 (the “Employment Agreement”).
1.    Release by Executive.
(a)    Executive, on behalf of himself and his beneficiaries, estate and legal
representatives (collectively, with Executive, the “Executive Releasors”) hereby
releases, acquits and forever discharges the Company, its Affiliates, and each
of their respective successors, assigns, officers, directors, and employees
(collectively, the “Company Released Parties”) from any and all claims, causes
of actions, demands, suits, costs, expenses and damages of whatsoever nature and
kind, whether known or unknown, whether now existing or hereafter arising, at
law or in equity, that any Executive Releasor may have, or may have had, or may
hereafter have, and that are based in whole or in part on facts, whether or not
now known, existing prior to the Release Date, and that arise out of or relate
to Executive’s employment with or services for the Company or its Affiliates, or
the termination of such employment or services, other than claims arising under
or preserved by the Section 6 of the Employment Agreement. Executive agrees to
promptly indemnify the Company and the other Company Released Parties against,
and to hold them harmless against, any claims released pursuant to this Section
1(a).
(b)    The claims released by Executive include, to the extent set forth in
Section 1(a), any and all claims under federal, state or local laws pertaining
to employment, including Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act , the Americans with Disabilities Act, , the Reconstruction
Era Civil Rights Act, , the Rehabilitation Act of 1973, , the Family and Medical
Leave Act of 1992, the Older Workers Benefit Protection Act of 1990, the Family
and Medical Leave Act, the National Labor Relations Act, the Employee Retirement
Income Security Act, the Worker Adjustment and Retraining Notification Act, the
Illinois Human Rights Act, the Victims’ Economic Security and Safety Act, the
Illinois Wage Payment and Collection Act, the Illinois Right to Privacy in the
Workplace Act, the Illinois Equal Pay Act of 2003, the Illinois Equal Wage Act,
the Illinois Wages for Women and Minors Act, the Illinois Religious Freedom
Restoration Act, the Illinois Minimum Wage Law, the Illinois Whistleblower Act,
the Illinois WARN Act, including all amendments to each named act, and any and
all state or local laws regarding employment discrimination and/or U.S. federal,
state or local laws of any type or description regarding employment, including
but not limited to any claims in any way arising from or derivative of
Executive’s employment with the Company or any of its Affiliates or the
termination of such employment, as well as any claims under state contract or
tort law or otherwise.
2.    Release by the Company. The Company, on behalf of itself and the other
Company Released Parties, hereby releases, acquits and forever discharges
Executive Releasors from any and all claims, causes of actions, demands, suits,
costs, expenses and damages of whatsoever nature and kind, whether known or
unknown, whether now existing or hereafter arising, at law or in equity, that
any Company Released Party may have, may have had, or may hereafter have, and
that are based in whole or in part on facts, whether or not now known, existing
prior to the Termination Date, and that arise out of or relate to Executive’s
employment with or services for the Company or any of its Affiliates, or the
termination of such employment or services, other than claims based on willful
misconduct, intentional fraud or gross neglect and claims under Sections 7, 8,
9, 10, 12 or 13 of the Employment Agreement. The Company hereby agrees to
promptly indemnify Executive





--------------------------------------------------------------------------------





and the other Executive Releasors against, and to hold Executive and such other
Executive Releasors harmless against, any claims released pursuant to this
Section 2.
3.    Covenant not to Sue. A “covenant not to sue” is a legal term which means a
promise not to file a lawsuit in court. It is different from the release of
claims provided for in Sections 1 and 2 above. In addition to waiving and
releasing the claims provided for in Sections 1 and 2 above, in consideration
for the promises set forth in this Release, and to the extent permitted by law,
each party covenants that he or it will not file, commence, institute, or
prosecute any lawsuits, class actions, complaints by himself or itself or
collectively in any state or federal court, against the other party or any of
the Company Released Parties or Executive Releasors, as applicable, based on,
arising out of, or connected with any of the claims released by such party under
this Release. If Executive breaches the covenant contained in this Section 3,
payment of the Severance (as defined in Section 5) shall cease, and Company
shall have no further obligation at any time to pay any of the Severance. In
addition, if either party breaches the covenants contained in this Section 3,
such party will indemnify the Company Released Parties or the Executive
Releasors, as applicable, for all damages, costs and expenses, including,
without limitation, legal fees, incurred by such person in defending,
participating in, or investigating any matter or proceeding covered by this
Section 3. Alternatively, if Executive breaches the covenant contained in this
Section 3, Executive may, at the Company’s option, be required to return all but
$100 of the Severance received by Executive pursuant to the Employment
Agreement. Notwithstanding this covenant not to sue, each party retains the
right: (i) to participate in any proceeding with an appropriate federal, state,
or local government agency or court; (ii) to make truthful statements or
disclosures regarding alleged unlawful employment practices; and (iii) to make
truthful statements and testify truthfully in any government agency or court
proceeding; and in addition Executive retains the right to file a charge with an
appropriate governmental agency. However, under this covenant not to sue,
Executive will no longer have a right to recover any money or benefit from
Company for any reason whatsoever, including but not limited to recovering any
money or benefit in connection with a charge or claim filed by Employee or any
other individual(s), in a class or collective action, or by the Equal Employment
Opportunity Commission or any other federal or state agency. Nothing in Section
3 bars Executive from filing suit to enforce this Release, or the Company from
filing suit to enforce Section 7, 8, 9, 10, 12 or 13 of the Employment
Agreement.
4.    Incorporation of Specific Provisions. The following Sections of the
Employment Agreement shall be deemed incorporated by reference in this Release
and shall be treated as if set forth in full herein, except that references in
them to this “Agreement” shall be deemed to be references to this “Release”:
Sections 19, 20, 21, 22, 25, 27, 28, 29, 30 and 31.
5.    Review and Revocation Period. Executive hereby represents that he has read
this Release carefully and fully understands the terms hereof, and that he has
been advised to consult with an attorney and has had the opportunity to consult
with an attorney prior to signing this Release. Executive acknowledges that he
is executing this Release voluntarily and knowingly, without duress or coercion,
and that he has not relied on any representations, promises or agreements of any
kind, other than those set forth in this Release. Executive further represents
that he has had 21 [45] days to review this Release. If Executive has executed
this Release in fewer than 21 [45] days after its delivery, Executive hereby
acknowledges that his decision to execute this Release prior to the expiration
of such 21 [45]-day period was entirely voluntary. Any change to the terms of
this Release agreed to between the parties shall not have the effect of
restarting such 21 [45] day period. Executive may revoke his acceptance of this
Release within seven days after he has signed it and delivered it to the Company
(the “Revocation Period”) by sending written notice to the Company that
Executive wishes to revoke his acceptance of it and not be bound by it. If
Executive timely revokes this Release, the Company shall have no obligation to
provide to Executive the benefits described in Sections 6.1(a)(ii), 6.1(b),
6.1(c), 6.3(a)(ii), 6.3(a)(iii), 6.3(b), 6.3(c), or 6.4(b), as applicable, of
the Employment Agreement (collectively the





--------------------------------------------------------------------------------





“Severance”). This Release shall become effective on the 7th day after Executive
signs it unless revoked in accordance with the procedure set forth in the prior
sentence. This Release shall be null and void if not countersigned by the
Company, and delivered to Executive, within seven (7) days after expiration of
the Revocation Period.
IN WITNESS WHEREOF, the Parties have executed this Release as of the date and
year first above written.
CNA FINANCIAL CORPORATION
By:                         
Name:                         
Title:                         
Date:                         
DINO E. ROBUSTO
________________________
Date:                





